DETAILED ACTION
This Office Action is a Response to Applicant’s Arguments and Amendment submitted 11/02/2021.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings were received on 11/02/2021.  These drawings are acceptable, in part.  Specifically, they are acceptable because they overcome the first objection (they use solid black shading where the solid black shading is not used for bar graphs or to represent color (see 37 C.F.R. 1.84(m))) but they do not overcome the second objection some of the figures are grayscale drawings which are not of sufficient quality so that all details are reproducible in a printed patent (see MPEP 608.02(VII)(B))).  Specifically, Figs. 2-4 are not of sufficient quality so that all details are reproducible.  For example, Fig. 2 appears to show a ruler at the bottom with the apparent intent to show a relative size of the item shown, however, the markings on the ruler are illegible and not of sufficient quality to relate to the ruler.  Accordingly, the objection is maintained in part, and re-set forth below.

The drawings are objected to because some of the figures are grayscale drawings which are not of sufficient quality so that all details are reproducible in a printed patent (see MPEP 608.02(VII)(B)).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the 


Claim Rejections - 35 USC § 112
The rejection of claim(s) 46 in the previous Office Action under this section, 2nd paragraph (pre-AIA ) or subsection (b) (AIA ), for being indefinite is hereby withdrawn in view of Applicant’s Amendment.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the one or more anchoring members" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The claim should be amended similar to how the other claims were amended to change "the one or more anchoring members" to “the at least one anchoring member”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, 11-16, 36-39, and 42-47 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0046008 A1 to Smith et al. (hereinafter “Smith”) (cited in an IDS dated 03/19/2020).
Regarding claim 1, Smith discloses (see abstract; Figs. 1-7; and [0019]-[0030]) a tissue anchor apparatus (20), comprising: a first platform (22) defining at least one anchoring member (50/52) having a length extending from a surface of the first platform (see Fig. 2 and [0020]), the at least one anchoring member having a terminal piercing end (58/60); a second platform (base 84 of latch body 80 of female piece 24) defining at least one channel (88/90) extending from an edge of the second platform (see Fig. 1 and [0022], the channel extends from a recessed circular edge), wherein a position of the at least one channel along the edge is aligned with and terminated at a position of the at least one anchoring member when the at least one anchoring member is extended through the second platform (see Figs. 1 & 4-7 and [0019]-[0028]), and wherein an orientation of the second platform relative to the first platform is maintained by one or more shoulders defined along a length of the at least one anchoring member (see [0023]/[0028] and Fig. 7 - the engagement of slots 66 with arms 114/116 keeps the orientation of the second platform relative to the first platform).
Smith further discloses (claim 2) further comprising a retaining platform (cover 86 and slide assembly 82) defining at least one opening which correspond to a position of the at least one anchoring member (as shown in Fig. 4, each of cover 86 and slide assembly 82 defines an opening corresponding to one of the two needle members); (claim 3) comprising one or more securing elements (arms/catches 114/116) attachable to a portion of the second platform (see Fig. 5 and [0023]) which are fully capable of securing an additional tissue anchor positioned opposite to the tissue anchor (see Fig. 5, there is a big enough gap in the central portion 112 to secure additional needles 50/52 of another tissue anchor, note also that this is a functional limitation and does not affect the structure of the claimed invention - one is fully capable of securing an additional tissue anchor if one desired - a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) - see also MPEP 2114(11), which states that the manner of operating a device does not differentiate apparatus claims from the prior art); (claim 4) wherein the one or more securing elements comprise a biasing element (arms/catches 114/116) (biased at [0023], see Fig. 5 and [0023]); (claim 6) wherein each anchoring member extends from the surface in parallel with one another (see [0020] and the Figures); (claim 7) wherein each anchoring member is angled relative to the first platform (see [0028], if base 30 is angled relative to base 84, then the needles, in order to pass through apertures 88/90, would have to be angled relative to base 30 of male piece 22); (claim 8) wherein the one or more shoulders are defined by regions of reduced diameter along the length of the at least one anchoring member (see Figs. 1-5 and [0021]); (claim 11) wherein the first platform and second platform have a parallel orientation relative to one another (see [0028] and Fig. 1); (claim 12) wherein each of the at least one anchoring member have a uniform height relative to the surface of the first platform (see Figs. 1-5 and [0020]); (claim 13) wherein a portion of the at least one anchoring member extending beyond the second platform when engaged to the first platform (as shown in Figs. 4-6, the needles 50/52 extend beyond base 84) is removable (see [0029]); (claims 14-15) wherein the first and second platforms are configured to be bioabsorbable (see [0025]); and (claim 16) a third platform (slide assembly 82) configured to secure the second platform to the one or more anchoring members (see Fig. 5 and [0023]).

Regarding claim 36, Smith discloses (see abstract; Figs. 1-7; and [0019]-[0030]) a tissue anchor apparatus (20), comprising: a first platform (22) defining at least one anchoring member (50/52) having a length extending from a surface of the first platform (see Fig. 2 and [0020]), the at least one anchoring member having a terminal piercing end  (58/60) and defining an engagement region (at region 66) along the length (see Fig. 2, [0020], and [0021]); a second platform (base 84 of latch body 80 of female piece 24) defining an opening (88/90) for correspondingly receiving the at least one anchoring member (see Figs. 1-5 and [0026]/[0028]) and defining at least one channel (88/90) extending from an edge of the second platform (see Fig. 1 and [0022], the channel extends from a recessed circular edge) such that the at least one channel is aligned with and terminated at a position of the at least one anchoring member when the at least one anchoring member is extend through the second platform (see Figs. 1 & 4-7 and [0019]-[0028]), and a third platform (slide assembly 82) configured to be positioned upon the second platform when engaged upon the at least one anchoring member such that the second platform is secured to the at least one anchoring member along the engagement region (see Figs. 1-6 and [0019]-[0028]).
Smith further discloses (claim 37) additional anchoring members extending from the surface of the first platform (see [0007]/[0020] and Fig. 1); (claim 38) wherein the second platform further defines an attachment region (containing arms/catches 114/116, see Fig. 5 and [0023]); (claim 39) a biasing element (arms/catches 114/116) (biased at [0023]) for coupling to the attachment region (they couple the needles 50/52 to the attachment region - see Fig. 5 and [0023]); (claim 42) wherein the first platform and second platform have a parallel orientation relative to one another (see [0028] and Fig. 1); (claim 43) wherein a portion of the at least one anchoring member extending beyond the second platform when engaged to the first platform (as shown in Figs. 4-6, the needles 50/52 extend beyond base 84) is removable (see [0029]); (claims 44-45) wherein the first and second platforms are configured to be bioabsorbable (see [0025]); (claim 46) wherein the third platform is configured to be bioabsorbable (see [0025]) and (claim 47) wherein the second platform is secured to the at least one anchoring member along the engagement region (see Figs. 1 & 4-7 and [0019]-[0028]) such that an orientation of the second platform is maintained relative to the first platform (see [0023]/[0028] and Fig. 7 - the engagement of slots 66 with arms 114/116 keeps the orientation of the second platform relative to the first platform). 


Claim(s) 1 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0130374 A1 to Bouduban et al. (hereinafter “Bouduban”) (cited in an IDS dated 03/19/2020).
Regarding claim 1, Bouduban discloses (see abstract; Figs. 1-3; and [0040]-[0047]) a tissue anchor apparatus (10), comprising: a first platform (16) defining at least one anchoring member (14) having a length extending from a surface of the first platform (see Figs. 1-2), the at least one anchoring member having a terminal piercing end (see Figs. 1-2); a second platform (13) defining at least one channel (32) extending from an edge of the second platform (see Fig. 1, the platform defines an edge which is the boundary from which the channel extends across), wherein a position of the at least one channel along the edge is aligned with and terminated at a position of the at least one anchoring member when the at least one anchoring member is extended through the second platform (see Fig. 4 and [0044]/[0047]) and wherein an orientation of the second platform relative to the first platform is maintained by one or more shoulders (18) defined along a length of the at least one anchoring member (see Figs. 1-2 and [0041]-[0044], the saw-toothing faces the outer periphery of the bridge 16 and having four of them keeps the orientation of the second platform to the first platform).
Bouduban further discloses (claim 9) the second platform further comprises at least one secondary anchoring member (30) extending from a surface of the platform opposite to the surface of the first platform (see Figs. 1-2 and [0043]); and (claim 10) wherein the at least one secondary anchoring member comprise tines each having a length which is less than the at least one anchoring member from the first platform (see Figs. 1-2 and [0043]).

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,358,510 to Luscombe et al. (hereinafter “Luscombe”) (cited in an IDS dated 11/19/2019).
Regarding claim 1, Luscombe discloses (see abstract; Figs. 1-5; and Col.  3, line 59 - Col. 5, line 40) a tissue anchor apparatus (20), comprising: a first platform (22) defining at least one anchoring member (24) having a length extending from a surface of the first platform (as shown in Figs. 1/5), the at least one anchoring member having a terminal piercing end (see Col. 3, lines 62-63); a second platform (30) defining at least one channel (36) extending from an edge (32) of the second platform (see Fig. 2, the platform defines an edge which is the boundary from which the channel extends across), wherein a position of the at least one channel along the edge is aligned with and terminated at a position of the at least one anchoring member when the at least one anchoring member is extended through the second platform (see Col. 5, lines 11-14), and wherein an orientation of the second platform relative to the first platform is maintained by one or more shoulders (see Fig. 5, a shoulder is formed as the triangular distal tip portion juts out on two sides of the elongate member but defines a flat surface with the other two sides) defined along a length of the at least one anchoring member (see Figs. 1-2 & 5 and Col. 5, lines 11-14).
Luscombe further discloses (claim 5) wherein the first platform defines a trapezoidal configuration (see cross-sectional shape of 22 in Fig. 5 and Col. 5, lines 3-10) having four anchoring members (see Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith.
Smith discloses the invention substantially as claimed as discussed above, however, with respect to claims 41-41, Smith is silent as to the diameter of the second platform and its relative size with respect to the first platform (i.e., smaller than, bigger than, or equal to).  However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, as a matter of being "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) and MPEP 2143) to determine the relative sizes of the diameter of the second platform with respect to the first platform since there are only a finite number of choices (smaller than, bigger than, or equal to). Thus, one of ordinary skill in the art would be able to determine, with a reasonable degree of success, which of the three choices would best be suited for the fastener taught by Smith.

Response to Arguments
Applicant's arguments filed 11/02/2021 with respect to the claims, as amended, have been fully considered but they are not persuasive.
Applicant alleges that neither Smith, Bouduban, nor Luscombe teaches or suggests a channel extending from an edge of the platform so that the channel is aligned with and terminated at a position of the anchoring member.  The Examiner respectfully disagrees.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the channel is an elongated (along the surface of the platform) slot which starts at the outer/peripheral edge of the platform and has a length which terminates at a rounded channel/aperture such that the anchoring member can pass through the elongated portion of the slot until it is aligned with a terminal rounded end of the slot) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claim merely recites that the channels extend from an edge of the platform.  The claims do not specify a particular edge nor that the edge is the outer/peripheral edge.  The claims also do not specify that the channel has a length that extends across the surface of the platform (rather than extending through the thickness/depth of the platform).  As discussed in the rejection above, each reference teaches a platform defining an edge which defines a channel, and therefore the channel extends from one edge to the other edge across the diameter of the channel, and this results in the channel being aligned with and terminated at the position of the anchoring member.  Accordingly, Applicant’s arguments are not persuasive, and the claims stand rejected.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN L DAVID/Primary Examiner, Art Unit 3771